Citation Nr: 0333793	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  96-51 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran had honorable active duty service from February 
1969 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
in October 1994 and January 1996.

The veteran's appeal also includes the issues of entitlement 
to a temporary total rating based on hospitalization beyond 
April 30, 1994, and entitlement to a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities (TDIU).  For reasons described 
in further detail below, however, these issues have been 
rendered moot by the Board's favorable decision in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's PTSD renders him unable to secure or retain 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2003); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The Board has considered 
this new legislation with regard to the issue on appeal but 
finds that, given the action taken in this case, no further 
assistance in developing the facts pertinent to this limited 
issue is required at this time.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

During the pendency of this appeal, the criteria for 
evaluating psychiatric disorders, including PTSD, was 
substantially revised.  If the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  The Board must first determine whether the 
intervening change is more favorable to the veteran.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board, 
however, may apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.

Under the prior criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), in effect through November 6, 1996, a 30 
percent evaluation was warranted in situations where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

A 50 percent disability evaluation was warranted for 
situations where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

A 70 percent disability evaluation was warranted for 
situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

A 100 percent disability evaluation was warranted for 
circumstances including where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims has held 
that the latter criteria present three independent bases for 
a grant of a 100 percent evaluation under Diagnostic Code 
9411.  See Johnson v. Brown, 7 Vet. App. 95, 98 (1994).  

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003), effective from November 7, 1996, PTSD which 
is productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, there is substantial evidence in support of the 
veteran's argument that his service-connected PTSD completely 
precludes substantially gainful employment.  The report of 
his hospitalization from March and April of 1994 indicates 
that he was assigned a Global Assessment of Functioning Score 
(GAF) of 40, and he was noted to have gone absent without 
official leave during the hospitalization.  Records from and 
after this hospitalization indicate that the veteran had not 
been employed during the pendency of this appeal.  Following 
two further VA hospitalizations, the veteran's June 1996 VA 
PTSD examination revealed him to be incapable of managing his 
own benefits and with "serious" symptoms warranting a GAF 
score of 50.  He was again hospitalized at a VA facility on 
two further occasions in 1998, with GAF scores noted to range 
from 30 to 45.  Significantly, the report of hospitalization 
from June and July of 1998 indicates that he "is currently 
unemployable due to his drinking problem and his PTSD."

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), GAF scores of 50 and below signify serious symptoms, 
including the inability to keep a job.  The combination of 
these low GAF scores and the comment from the mid-1998 VA 
hospitalization report reflect that the veteran is 
unemployable and that this unemployability is due in 
significant part to his service-connected PTSD.  None of the 
veteran's examiners has suggested that he would otherwise be 
employable were it not for nonservice-connected problems, 
such as his reported "drinking problem."  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when it is not possible 
to separate the effects of a nonservice-connected condition 
from those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

Overall, the evidence of record supports the conclusion that 
the veteran's PTSD renders him unable to secure or retain 
substantially gainful employment.  The Board would point out 
that this level of severity was first demonstrated during the 
veteran's hospitalization in March and April of 1994, at the 
outset of this appeal, and has been manifest ever since.  
Under 38 C.F.R. § 4.132, Diagnostic Code 9411 and Johnson, 
this finding supports a 100 percent evaluation for the 
veteran's PTSD, and the veteran's claim is granted in full.




ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



